Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See explanation, below.
	The disclosure is objected to because of the following informalities: the description of the pump, air source and blow nozzle in paragraphs 30 and 32 is unclear.  
Appropriate correction is required, see the explanation below.
	Paragraph 30 of the specification states that the pump 15 has a liquid supply port 15a and a discharge port 15b, implying that the discharge port is for liquid to pass through the microbubble generator and then to the inflow port 23a of the bubble tank, which also appears to be shown in figure 1. Paragraph 32 states that the air source 51 may be the exhaust port of a pneumatically driven diaphragm pump, but then states that the discharge port 15b of the pump is connected to the blow nozzle 53 and serves as the air source 51. Claim 9 also recites that the blow nozzle, which is recited to be connected to an air source in parent claim 8, is connected to the discharge port. The specific connections should be clarified.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connections of the pump to the blow nozzle of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	Claims 1-8 and 10-20 are allowed.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The recitation of a method and apparatus for processing liquid comprising a supply pump and a bubble tank comprising inflow, overflow and return ports, wherein the supply pump supplies liquid to the inflow port through an external microbubble generator, the bubble tank is connected to a recovery tank at a lower portion to recover overflow liquid at a first level, the overflow being connected to a settling tank which is connected to a floating tank with a suction body at a height lower than the first height at a lower portion, where an ejector is connected to the supply pump and the suction body and discharges to the return port patentably distinguishes over the prior art of record.
	Close prior art is exemplified by Japanese patent 2008-229522, which discloses a bubble tank (110) connected to an inflow port (111), an overflow port (133) and a return port (126) where liquid in the tank is circulated back through the return port through a pump (121) and a microbubble generator (123). The patent discloses a cleaning tank (600), which may be considered analogous to the recovery tank of the instant claims, but does not disclose the liquid being recovered as overflow. In addition, the patent does not disclose a separation tank connected to a floating tank with a suction body for collecting and recirculating collected liquid back to the tank via an ejector. Rather, the overflow from the bubble tank passes to a collection case (134) and the return port is used for the liquid that has passed through the microbubble generator. 
	Japanese patent 2015-155092 discloses a system having a bubble tank (3a) connected by an overflow (2a) to a pair of chambers (3b, 3c) analogous to the separation tank of the instant claims with outlets (12a, 12b) in both sides of the separation tank, but fails to disclose a recovery tank as recited in the instant claims, and does not disclose return from a suction body back to the bubble tank via an ejector.
	Morse discloses a bubble tank having a connection to a structure analogous to  the recovery tank (86) at a lower level with an overflow (88) for recovering liquid and the overflow from the bubble tank passing to a separation tank (22). However, the separation tank does not have a suction body for recirculating to the bubble tank through an ejector as recited in the instant claims.
	U.S. publication 2020/0354241, to the inventor of the instant application, discloses a liquid treatment apparatus having a bubble tank (23) connected to a tank (29), referred to as a “separation tank,” but analogous to the recovery tank of the instant claims. It does not teach or suggest the separation tank with associated suction body and ejector as recited in the instant claims. No issues of obviousness double patenting appear to exist at the present time.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References of general interest are exemplified by Chittenden, Coffing, Coyne and Le Quesne.
	6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778